Citation Nr: 1437067	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 30 percent for residuals of a shell fragment wound (SFW) to the left peroneal nerve.

3.  Entitlement to a disability rating in excess of 10 percent for left hip strain.

4.  Entitlement to a disability rating in excess of 10 percent for internal derangement of the left knee.

5.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spondylosis with degenerative disc disease (lumbar spine disability).  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In January 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms such as nightmares, difficulty sleeping, constricted affect, avoidance, somewhat exaggerated startle response, depression, irritability, slight concentration problems, poor impulse control, social impairment, and significant occupational impairment, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

2.  Throughout the entire appeal period, the Veteran's peroneal nerve disability has resulted in complete paralysis of the nerve with left foot drop.  

3.  Throughout the entire appeal period, the Veteran demonstrated left hip flexion to no less than 100 degrees, abduction to 45 degrees, and extension to 30 degrees and greater than 5 degrees.

4.  Throughout the entire timeframe on appeal, the Veteran's left knee disability was manifested by flexion no worse than 110 degrees and extension to 0 degrees, without evidence of laxity or recurrent subluxation; there is no objective evidence of ankylosis or meniscal pathology.  

5.  Throughout the entire timeframe on appeal, the Veteran's low back disability was manifested by painful motion and limitation of flexion to, at its worst, 60 degrees, with a combined range of motion of the thoracolumbar spine of greater than 120 degrees; but no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; and no incapacitating episodes necessitating bed rest prescribed by a physician.

6.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 30 percent for peroneal nerve disability due to SFW have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8522 (2013).

3.  The criteria for a disability evaluation in excess of 10 percent for the Veteran's left hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.7, 4.71a, Diagnostic Codes 5251, 5252 (2013).

4.  The criteria for a disability rating in excess of 10 percent for internal derangement of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2013).

5.  The criteria for a disability rating in excess of 10 percent for lumbar spondylosis with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

6.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The October 2010 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determinations, the elements of the claims that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations most recently in June 2010 for his PTSD and spine, and in March 2011 for his joints, muscles, nerves.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examinations, and the fact there is no rule as to how current an examination must be, the Board concludes the June 2010 and March 2011 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings: General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Disabilities of the musculoskeletal system are primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

I. PTSD

The Veteran contends that his PTSD symptoms warrant a rating in excess of 70 percent.  

By way of background, the RO originally awarded service connection for PTSD in an October 2007 rating decision.  A 30 percent rating was assigned, effective May 2007.  The Veteran filed his request for increase in April 2010, and in a September 2010 rating decision, the RO increased the rating to 70 percent, effective April 29, 2010.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Following his request for increase, the Veteran was afforded a VA examination for his PTSD in June 2010.  The Veteran reported problems sleeping, tiredness, lack of concentration, lost appetite, and increased, fleeting thoughts of dying.  The Veteran reported being divorced and is not in a current relationship.  He has regular contact with his two sons and grandchildren.  The examiner indicated that the Veteran moved to Nebraska a year and a half ago and has limited social interactions in his new city.  He reported going to car races once in a while.  He denied any history of suicide attempts, but reported history of violence/assaultiveness as he has been in fights (in a bar fight three years prior).  

Mental status examination revealed normal appearance, psychomotor activity, speech, attitude toward the examiner, and affect.  His mood was depressed.  He was oriented in all spheres and had normal thought processes and content.  There was no evidence of delusions, but had some auditory and visual hallucinations (not persistent).  His judgment, insight, and intelligence were all normal.  The examiner indicated that the Veteran did not have any inappropriate or obsessive/ritualistic behavior.  He denied panic attacks and homicidal thoughts, but endorsed some suicidal thoughts.  The Veteran reported increased thoughts of dying, without plan or intent, and indicated that if something happened to him, he would feel ok with it.  The examiner noted the Veteran's poor impulse control due to him getting into fights.  His memory was intact and he is able to maintain minim personal hygiene.  

The examiner listed the Veteran's PTSD symptoms as including: recurrent and intrusive thoughts and dreams of the event; efforts to avoid thoughts, feelings, or conversations related to the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; restricted range of affect; sleep difficulties; irritability/outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner described the PTSD symptoms as chronic.  Due to his poor impulse control, he has lost many friends.  The examiner noted that the Veteran is currently employed full-time as a supervisor, and has missed 8 weeks of work in the last year because he did not want to go in.  The examiner opined that the Veteran's PTSD impacts his occupation inasmuch as he has decreased concentration, difficulty following instructions, increased absenteeism, increased tardiness, memory loss, and poor social interaction.  

The examiner diagnosed PTSD, major depressive disorder, and alcohol and polysubstance abuse.  He assigned a GAF of 50.  The examiner noted that the Veteran's overall functioning has deteriorated in the last 2 to 3 years.  He has lost interest in pleasurable activities and lacks social interactions in his new city.  The examiner was unable to separate his PTSD symptoms from his major depression symptoms, and his prognosis is poor.  The examiner opined that the Veteran's PTSD symptoms did not cause total occupational impairment, rather they result in deficiencies in judgment, family relations, work, and mood.  The examiner noted that the Veteran has also exhibited reduced reliability and productivity due to his PTSD symptoms.  

In December 2010, a VA examiner opined that it is at least as likely as not that the Veteran's PTSD symptoms have caused him to be unable to obtain and maintain gainful employment.  The examiner did not discuss social impairment in this opinion.  

A review of the VA treatment records shows some mental health treatment for his PTSD symptoms.  His GAF scores have ranged from 50 to 60.  He discussed experiencing a variety of PTSD symptoms including nightmares about twice per week, daily recurrent distressing memories of Vietnam, distress to cues, avoidance of thoughts, feelings, and conversations, avoidance of activities and situations
(e.g. crowds), restricted range of affect, difficulty staying asleep, irritability, hypervigilance, and heightened startle response.  He denied any current depression, but experiences it once in a while, and noted a history of alcohol and methamphetamine use.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding a rating in excess of 70 percent for his service-connected PTSD.  A disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time or place.  There is no homicidal ideation, but he does experience fleeting thoughts of dying.  Although he does not have a significant social support system, he has expressed a positive family influence in his life from children and grandchildren.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

The Veteran does not have total social impairment due to his PTSD, but has significant occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating for PTSD, namely nearly total occupational impairment, but his disability picture is more in line with the symptoms associated with a 70 percent rating.  In addition, the GAF scores ranging from 50-60 are consistent with "moderate" to "serious" impairment and not total impairment due to his PTSD symptoms.

In summary, the Board believes that the 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges the VA examination report dated in December 2010 that shows the Veteran is unemployable due to his PTSD symptoms.  However, he is not shown to have total social impairment inasmuch as the Veteran was able to sustain meaningful relationships with family.  Therefore, total social impairment is not shown.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

II. Joints and Muscles

The Veteran contends that his SFW injury of the left peroneal nerve, left hip strain, internal derangement of the left knee, and lumbar spine disability warrant increased ratings.  

By way of background, service connection for SFW residuals was originally awarded in a December 1969 rating decision.  A 10 percent rating was assigned, effective May 1, 1969.  In an April 2005 rating decision, the RO granted a separate rating for injury to muscle group XI due to the SFW and service connection for internal derangement of the left knee.  The RO assigned 10 percent for each, effective August 12, 2004.  Of note, in a September 2010 rating decision, the RO increased the rating for injury to muscle group XI and assigned a 20 percent rating, effective April 29, 2010.  The Veteran did not appeal this rating.  As such, the only SFW residual on appeal is the injury to the left peroneal nerve.

Service connection for the left hip disability was granted in the September 2010 rating decision.  The RO awarded service connection for lumbar spine disability in a separate September 2010 rating decision.  A 10 percent rating for each was assigned, effective April 29, 2010.  The Veteran filed his request for increase in October 2010.  

The Veteran was afforded a VA examination of the joints in June 2010, during which he reported shooting pain in his left hip.  It starts in the sacroiliac area and moved down his left buttock into his left hip and leg.  He endorsed giving way, instability, pain, weakness, and incoordination in the left hip joint.  Physical examination revealed antalgic gait with abnormal motion and guarding of movement in the left hip.  Range of motion testing in the left hip revealed flexion from 0 to 100 degrees, extension was from 0 to 30 degrees, abduction from 0 to 45 degrees, external rotation from 0 to 50 degrees, and internal rotation from 0 to 30 degrees.  There was no pain on active or passive ranges of motion in his left hip, but he experienced pain in the low back and sacroiliac joints area.  The examiner indicated that there was no additional limitation of motion in the left hip joint following repetitive testing due to pain, fatigue, weakness, incoordination, or lack of endurance.  X-ray of the left hip was normal.  He exhibited an abnormal shoe wear pattern.  His left shoe had increased wear on the inside edge of the forefoot, and his right shoe had increased wear outside the edge of his heel.  The Veteran reported losing 10 to 15 days of work in the last 12-month period due to leg, back and hip pain.  The examiner diagnosed left hip strain causing significant effects on his usual occupation. 

During the June 2010 peripheral nerves examination, the Veteran reported weakness, stiffness, numbness, paresthesias, pain, impaired coordination, and tingling in the posterior calf and posterior popliteal area.  He stated that he stumbles a couple times a day as he does not lift his left leg as well as his right.  He described shooting pain up and down his left leg, which often causes his left leg to give out on him.  The Veteran indicated that his falls are more frequent and his pain has intensified.  When he stands for a long period of time, he shifts his weight to help prevent the tingling and aching in his left leg/calf.  He denied any current treatment for his symptoms, but uses pain medication that works sometimes.  Motor examination of the left leg was normal with abnormal sensation in certain areas of his left calf.  The examiner indicated that the nerve disorder in the left leg does not impact any joints.  

During the examination of his spine, the Veteran reported a history of low back fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He described the pain as "headache-like" and sharp.  The pain is moderate in nature, but constant.  There is radiation of shooting pain into the left lower extremity.  The Veteran described experiencing severe flare-ups of low back pain every two to three weeks that lasts for hours, and he believes pain causes his additional limitation of motion.  He denied any incapacitating episodes related to the spine, but after walking 1/4 of mile, he must stop secondary to pain.  

Physical examination of the spine revealed a stooped posture, with a forward head position.  He had an antalgic gait.  The Veteran had no abnormal spinal curvatures except kyphosis.  The Veteran has spasm, guarding, painful motion, and tenderness of the spine.  Motor examination was within normal limits, but there was decreased sensation to light touch on the left lower extremity.  The examiner indicated that the Veteran had increased sensation to the left lateral calf area that was almost painful to touch, but his posterior calf had decreased sensation.  Range of motion testing revealed forward flexion of the thoracolumbar spine from 0 to 70 degrees, with pain beginning at 60 degrees; extension from 0 to 20 degrees, with pain at 10 degrees; left and right lateral flexion from 0 to 30 degrees; and left and right lateral rotation from 0 to 30 degrees.  The examiner found no additional limitation of motion on repetitive use due to pain, fatigue, weakness, incoordination, or lack of endurance.  X-rays of the spine revealed minimal multilevel lumbar spondylosis without central canal or neural foraminal narrowing, and mild diffuse degenerative changes of the lumbar spine.    

The Veteran was afforded another VA examination in March 2011 for his joints and muscles.  The Veteran described experiencing left leg and left hip pain and stiffness.  In relation to his left hip, he reported daily flare-ups of pain, moderate severity, and lasting 1 to 2 hours.  This mildly impairs his daily activities.  Physical examination of the left hip showed no evidence of ankylosis.  Range of motion testing of the left hip revealed flexion from 0 to 110 degrees; extension from 0 to 30 degrees; adduction from 0 to 20 degrees; abduction from 0 to 45 degrees; external rotation from 0 to 40 degrees; internal rotation from 0 to 30 degrees.  He had no additional limitation of motion following repetitive testing, but did experience pain following the first repetition.  The examiner indicated that the Veteran has a normal gait and no evidence of abnormal weight bearing.  X-ray of the left hip showed mild degenerative joint disease of the left sacroiliac joint, and moderate atherosclerotic calcification, left hip region.  

Regarding the Veteran's left knee, he reported pain and stiffness.  He experiences moderate flare-ups of pain on a daily basis lasting from 1 to 2 hours.  It mildly impacts his daily activities.  Physical examination of the left knee is from 0 to 110 degrees, and extension is to 0 degrees.  Stability testing was within normal limits and there was no meniscus pathology.  Following repetitive motion, the Veteran experienced pain in the left knee, but there was no additional limitation of motion.  X-ray of the left knee showed moderate atherosclerotic calcification and tiny metallic densities.  The examiner explicitly noted that there was no instability of the left knee.  

Examination of the left foot revealed foot drop and decreased range of motion in the left ankle.  There was no loss of muscle tone or motor control.  The examiner indicated that the left peroneal nerve is the cause of his left foot drop.  

Neurological examination showed peripheral neuropathy of the left lower extremity because the Veteran's lacks two point discrimination at 9mm involving the left lateral foot.  The examiner indicated that this impacts the left peroneal nerve.  The March 2011 examiner opined that the Veteran's left hip, left knee, and peroneal nerve disabilities caused mild impairment on his daily activities and occupation.  

In February 2012, the Veteran underwent EMG studies of the left lower extremity.  At the time of the study, he reported increasing difficulty with his left foot-especially while climbing ladders.  The EMG studies revealed mild, old, chronic left peroneal nerve injury proximal to the fibular neck from and old injury with residual neuropathic changes and chronic dysesthesias in left L5 distribution indicating left L5 radiculopathy.  Sensory and tibial responses were within normal limits in the left lower extremity.  

A review of the Veteran's VA treatment records shows minimal treatment for his left hip, left knee, peroneal nerve, and low back disabilities.  However, he has complained of his left leg giving out on him causing him to fall.  

A. Left Peroneal Nerve

The Veteran contends that his peroneal nerve disability due to SFW residuals warrants a rating in excess of 30 percent.  

The Veteran's nerve-related residual of a SFW is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8522, which applies to the musculocutaneous nerve (superficial peroneal nerve).

Under Diagnostic Code 8522, a 10 percent evaluation is assigned for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis of the superficial peroneal nerve.  A 30 percent evaluation, the highest schedular rating available under this particular code provision, is assigned for complete paralysis of the superficial peroneal nerve; eversion of foot weakened.  

A 30 percent rating is the maximum rating under Diagnostic Code 8522 and the Veteran's disability is best rated under this code as impairment of the peroneal nerve.  The Board has considered whether any other diagnostic codes may be applicable to the Veteran's service-connected peripheral nerve involvement of the left lower extremity.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, a review of the relevant medical records does not show that the SFW impairs a different nerve, and all VA examinations show that the Veteran has impairment of the left peroneal nerve only.  Accordingly, a different code is not for application, and the Veteran is awarded the maximum rating for his left peroneal nerve disability.  

Ultimately, the Board finds the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and an increased evaluation in excess of 30 percent for left peroneal nerve disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

B. Left Hip

The Veteran contends that his left hip strain warrants a rating in excess of 10 percent.  

Although the Veteran has not urged the application of any specific rating criteria, the Board has also considered the potential application of various provisions of Title 38 Code of Federal Regulations.  See Schafrath at 594.  In that regard, the Board notes that additional rating criteria are available in this case under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  These criteria contemplate disability ratings based upon loss of motion of the hip.  Other criteria are also expressed under Diagnostic Code 5250; however, in the absence of any evidence of ankylosis of the left hip joint, those criteria do not apply in this case.

Under Diagnostic Code 5251, a 10 percent disability rating may be assigned for disabilities marked by thigh extension limited to 5 degrees.

Under Diagnostic Code 5252, which contemplates ratings based upon loss of thigh flexion, a 10 percent disability rating is assigned where flexion is limited to 45 degrees.  A 20 percent disability rating is warranted where flexion is limited to 30 degrees.  A 30 percent disability rating is proper where flexion is limited to 20 degrees.  Finally, a 40 percent maximum schedular disability rating is assigned where flexion is limited to 10 degrees.

Under Diagnostic Code 5253, which considers impairment of the thigh, a 10 percent disability rating is assigned where there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees.  A 10 percent disability rating may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs.  A 20 percent maximum schedular disability rating is appropriate where there is inability to abduct beyond 10 degrees.

Based upon the evidence of record, the Board finds that an increased disability evaluation is not warranted for the service-connected left hip disability.  

A higher disability evaluation is not warranted for the service-connected left hip disability under Diagnostic Code 5252 and the remaining diagnostic codes for the hip and thigh.  As previously mentioned, during the VA examinations, the Veteran demonstrated left hip flexion to no less than 100 degrees, abduction to 45 degrees, and extension to 30 degrees and greater than 5 degrees of limitation of flexion of the thigh.  Based upon these findings, there is no evidence of left hip anklyosis, extension limited to 5 degrees, or flexion limited to 30 degrees or less.  As such, a higher rating is not warranted under Diagnostic Codes 5250 (ankylosis of the hip), 5251 (limitation of extension of the thigh), and 5252 (limitation of flexion of the thigh).  Additionally, there is no evidence showing that the left hip has limitation of abduction or motion lost beyond 10 degrees, the presence of a flail joint, or impairment of the left femur.  Therefore, a higher rating is not warranted under Diagnostic Codes 5253 (impairment of the thigh), 5254 (flail joint of the hip), and 5255 (impairment of the femur).  

The Board has also considered the DeLuca criteria, in reaching its conclusion in this case.  There is no evidence of functional loss due to pain which would warrant a higher rating.  Although the Veteran may have demonstrated some additional functional loss and/or impairment, the range of motion does not approximate the criteria for a higher rating under the hip codes.  As such, the Board finds that the currently assigned rating appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected left hip disability.

The Veteran is competent to report his left hip symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating left hip disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and an increased evaluation in excess of 10 percent for left hip strain must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

C.  Left Knee

The Veteran contends that his left knee disability warrants a rating in excess of 10 percent.  It appears that the RO assigned a 10 percent rating for painful motion of the left knee joint as his limitation of motion did not reach a compensable level under the Diagnostic Code listed below.  

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)). 

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2013).

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding an increased rating for the Veteran's internal derangement of the left knee.  

As shown above, flexion of the left knee was no worse than 110 degrees, and extension was to 0 degrees.  In order to warrant a higher rating under Diagnostic Code 5260, the Veteran's left knee flexion would have had to be limited to 30 degrees or less.  In order to warrant a higher rating under Diagnostic Code 5261, the Veteran's left knee extension would have to be limited to 10 percent.  As such, a disability rating in excess of 10 percent for limitation of flexion or a separate rating for limitation of extension due to internal derangement of the left knee is not warranted.  

Additionally, there is no objective evidence of record showing that the Veteran experiences lateral instability or recurrent subluxation of the left knee joint to warrant a separate rating under Diagnostic Code 5257.  

The Board has considered lay statements of record reflecting the Veteran's sincere belief that his left knee disability warrants a rating in excess of 10 percent.  The Board has also considered the Veteran's contentions that he is unable to stand, sit, walk, or move in certain directions due to his pain in the left lower extremity.  However, the Board concludes that the greater weight of probative evidence is against awarding a disability rating in excess of 10 percent for internal derangement of the left knee.  The Board finds that the results of these objective examinations by competent health care providers are the most probative evidence as to whether his knee disability is manifested by limitation of flexion less than 30 percent, limitation of extension to 10 degrees or less, or lateral instability, and greatly outweigh the Veteran's own reports of symptoms.

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2013); See DeLuca.  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2013).  In this case, higher ratings based on functional loss are not warranted.  The Veteran has complained of pain and decreased motion in his left knee joint.  The Board notes, however, that the 10 percent rating for limitation of motion already assigned contemplates the degree of weakness and painful motion demonstrated here.  Additionally, as discussed above, the Veteran has full extension and limitation of flexion to no less than 110 degrees on the left, and the all of the VA examination reports revealed no additional limitation of motion on repetitive use that would meet the criteria for compensable ratings under diagnostic codes 5260 or 5261.  

Finally, the Board has considered whether the Veteran would be entitled to a separate rating under Diagnostic Codes 5258 or 5259 during any timeframe on appeal.  The Veteran did not have any removed cartilage in the left knee.  As such, the symptoms and history in the left knee do not warrant a separate rating under Diagnostic Codes 5258 or 5259.  

The Board has considered whether the Veteran would be entitled to higher and/or separate ratings under Diagnostic Codes 5256 (ankylosis of the knee joint), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  The evidence of record, however, shows no such symptoms or disability in the left knee (as discussed above).  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating higher than 10 percent for limitation of motion for the left knee.  Finally, the Board finds that staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.

D.  Back

The Veteran contends that his low back disability warrants a rating in excess of 10 percent.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (2013). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

Diagnostic Code 8526 provides the rating criteria for paralysis of the femoral nerve. Mild incomplete paralysis of the femoral nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the femoral nerve.  A 30 percent rating requires severe incomplete paralysis of the femoral nerve.  A 40 percent rating requires complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his low back disability.

Throughout the entire appeal period, the Veteran's lumbar spine disability was manifested by limitation of flexion no worse than 60 degrees and limitation of extension of no worse than 10 degrees.  During this timeframe, his combined range of motion of the thoracolumbar spine was more than 120 degrees and there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Finally, there is no evidence to show that the Veteran experienced incapacitating episodes of at least two weeks, but less than four weeks in the past 12 months.  

Further, the evidence of record has not shown that the Veteran had ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, nor has he had any periods of doctor prescribed bed rest due to his back disability.   As such, increased ratings based upon the IVDS criteria are not warranted.  

Although the Veteran has reported some radiation of pain into his left lower extremity, this has been attributed to the separately evaluated left peroneal nerve disability.  At no time have his neurological and/or sensory examinations shown any radiculopathy or other neurological impairment due to his low back disability.  There is some radiculopathy in the left lower extremity, but again, these symptoms are not considered a manifestation of his low back disability.  As such, separate disability ratings for neurological manifestations of his low back disability are not warranted for any timeframe on appeal.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  As such, the Board finds that the currently assigned rating is appropriate for the Veteran's back disability.

In sum, the preponderance of the evidence is against assigning a rating in excess of 10 percent for his lumbar spondylosis with degenerative disc disease.   

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD, peroneal nerve disability, low back, left knee, and left hip disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, decreased motion, fatigability, and loss of function in the left lower extremity, and nightmares, difficulty sleeping, intrusive thoughts, constricted affect, avoidance, somewhat exaggerated startle response, depression, irritability, slight concentration problems, and impairment of relationships due to his PTSD.  The current ratings under their respective Diagnostic Codes are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology for each disability.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
TDIU

The Veteran contends that his service-connected disabilities alone render him unemployable.  

The Veteran is currently in receipt of service connection for PTSD, 70 percent; SFW right peroneal nerve, 30 percent; injury to muscle group XI, 20 percent; internal derangement of the left knee, 10 percent; scar due to SFW, 10 percent; lumbar spine disability, 10 percent; tinnitus, 10 percent; left hip disability, 10 percent; bilateral hearing loss, noncompensable; and right shoulder scar, noncompensable.  The Veteran's combined rating for his service-connected disabilities is 90 percent.  Therefore, he meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

As noted above, the December 2010 PTSD examiner opined that the Veteran's PTSD symptoms render him unemployable.  In a general medical VA examination dated that same month, the examiner noted that the Veteran would have difficulty performing his normal occupation due to his service-connected disabilities.  There are no clinical opinions to the contrary.

Given the positive opinion and upon review of the evidence as a whole, the Board finds that the preponderance of the evidence supports the grant of a TDIU.  


ORDER

A disability rating in excess of 70 percent for PTSD is denied.  

A disability rating in excess of 30 percent for peroneal nerve disability is denied.

A disability rating in excess of 10 percent for left hip strain is denied.

A disability rating in excess of 10 percent for internal derangement of the left knee is denied.  

A disability rating in excess of 10 percent for lumbar spondylosis with degenerative disc disease.

TDIU is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


